UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1390


REGINALD EVANS,

                  Plaintiff – Appellant,

          v.

YORK COUNTY INC.; ROCK HILL INC., CITY OF; BH MANAGEMENT;
PACES RIVER APARTMENT; CLIFFORD BERINSKY; THOMAS I. HOWARD;
BROWNLEE LAW FIRM PLLC; DINA D. BIGGS; ALYSSA PRUITT; LAND
STAR TRANSPORTATION LOGISTIC INC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Joseph F. Anderson, Jr., Senior
District Judge. (0:15-cv-04954-JFA)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Evans seeks to appeal the district court’s order

accepting     the       recommendation       of     the    magistrate         judge    and

dismissing       his    civil     complaint.            This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory       and       collateral       orders,       28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,     337    U.S.    541,      545-47       (1949).         Because      the

deficiencies identified by the district court may be remedied

through the filing of an amended complaint averring sufficient

facts in support of Evans’ claims, we conclude that the order

Evans seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.                 Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

       Accordingly,        we     dismiss         the     appeal        for     lack    of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument      would     not   aid     the    decisional

process.

                                                                                DISMISSED




                                            2